ACCEPTED
                                                                                                 14-14-00680-CR
                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             2/3/2015 3:16:28 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                          CLERK

                              NO. 14-14-00680-CR
                  __________________________________________
                                                                               FILED IN
     In the Court of Appeals for the Fourteenth District of Texas at Houston, TexasOF APPEALS
                                                                      14th COURT
                 ___________________________________________ HOUSTON, TEXAS
                                                                          2/3/2015 3:16:28 PM
                  GUYLANN BARROW V. THE STATE OF TEXASCHRISTOPHER A. PRINE
                 ____________________________________________ Clerk

     On appeal from the 300th District Court of Brazoria County, Texas, No. 72928
                 ___________________________________________

              APPELLANT'S MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLATE BRIEF
            _____________________________________________________

   TO THE HONORABLE COURT OF APPEALS: Guylann Barrow, appellant, files
this Motion for Extension of Time to File Appellate Brief in this cause, and in support
shows the following:


   1. Nature of Proceeding. This appeal arises out of a proceeding in the District
       Court for the 300th Judicial District of Brazoria County, Texas.

   2. Deadline for Filing Appellant’s Brief. The deadline to file Appellant’s Brief was
       November 17, 2014.

   3. Facts Relied Upon to Explain Need for Extension. The original deadline for
       filing of Appellant’s Brief was November 17, 2014. An extended deadline expired
       on January 26, 2015. Counsel for appellant has had three 1st degree felony trials
       since the beginning of the year, and has also been confronted with a deadline for a
       Petition for Discretionary Review to the Texas Court of Criminal Appeals. The
       request for delay is attributed to counsel’s exceptionally busy trial schedule over
       the preceding weeks.

   4. Number of Previous Extensions Granted. One (1) previous extension has been
       granted for Appellant in this case.
5. Prayer. WHEREFORE, appellant requests that this Court grant Appellant's
   motion for extension of time to file brief of 60 days.



                                                              Respectfully submitted,


                                                                        /s/David Ryan
                                                                       DAVID RYAN
                                                                      SBN: 00786412
                                                            6161 Savoy Dr., Suite 1116
                                                                 Houston, Texas 77036
                                                     (713)223-9898 FAX (713) 223-8448
                                                                 Attorney for Appellee
CERTIFICATE OF CONFERENCE

I, David Ryan, hereby certify that counsel for appellee was not opposed to Appellee’s
Motion for Extension of Time to File Appellate Brief as of February 2, 2015.

/s/David Ryan
DAVID RYAN

Bridget Holloway
Assistant District Attorney Harris County, Texas 1201 Franklin, St., Suite 600
Houston, Texas 77002 (fax)



CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing motion has been served
on all counsel of record, on February 2, 2015.

_____________
DAVID M. RYAN